Citation Nr: 1424064	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee, status post arthroplasty, from December 1, 2004. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The July 2008 rating decision implemented the Board's May 2008 grant of service connection for residuals of a left knee injury.  The RO assigned a 30 percent rating, effective from June 13, 2003, to October 13, 2003, for left knee degenerative osteoarthritis, a 100 percent rating for left knee degenerative osteoarthritis, status post arthroplasty, from October 13, 2003, and a 30 percent rating for left knee degenerative osteoarthritis, status post arthroplasty, from December 1, 2004.  The March 2009 rating decision denied TDIU benefits.

The claims were before the Board in July 2011.  The issue of entitlement to an initial rating in excess of 30 percent for degenerative osteoarthritis of the left knee from June 13, 2003, to October 13, 2003, was denied.  The Board remanded the claims for entitlement to an initial evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee, status post arthroplasty, from December 1, 2004, and entitlement to a TDIU.  Given the Board's July 2011 actions, only the issue of whether the Veteran is entitled to a rating in excess of 30 percent for left knee degenerative osteoarthritis, status post arthroplasty, as of December 1, 2004, remains on appeal.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's degenerative osteoarthritis of the left knee, status post arthroplasty, is manifested by pain, limitation of motion, and limitation of function; but there is no evidence of limitation of extension to 30 degrees or more or chronic residuals consisting of severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for degenerative osteoarthritis of the left knee, status post arthroplasty, have not been met from December 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records and records from the Social Security Administration, and afforded the Veteran appropriate examinations to determine the severity of his disability.  All known and available records relevant to the issue being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for left knee degenerative osteoarthritis was established in the July 2008 rating decision that is the subject of this appeal.  A 30 percent rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from June 13, 2003, to October 13, 2003.  The Veteran underwent a total left knee replacement on October 13, 2003.  Between the date of his surgery and November 30, 2004, a 100 percent rating was in effect for left knee degenerative osteoarthritis, status post arthroplasty, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating for left knee degenerative osteoarthritis, status post arthroplasty, was assigned under Diagnostic Code 5055 effective December 1, 2004.  As noted in the Introduction, only the issue of whether the Veteran is entitled to a rating in excess of 30 percent for left knee degenerative osteoarthritis, status post arthroplasty, as of December 1, 2004, remains on appeal.  

The Veteran contends that he is entitled to an increased rating due to severe painful motion and weakness, which he asserts is established by the evidence of record.  See July 2009 notice of disagreement; In Lieu of VA Form 9 dated September 2010 and March 2011; statements in support of claim dated July 2012 and September 2012.  

Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this diagnostic code, the knee joint warrants an evaluation of 100 percent for one year following implantation, which the RO implemented in this case between October 13, 2003, and December 1, 2004.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity merit a 60 percent evaluation.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.

Diagnostic Code 5256 provides three ratings in excess of 30 percent for favorable or unfavorable ankylosis.  Diagnostic Code 5261 provides ratings in excess of 30 percent for extension limited to 30 degrees (40 percent) and for extension limited to 45 degrees (50 percent).  Normal range of motion for the knee is from zero to 140 degrees of flexion and extension.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula.  Only one rating in excess of 30 percent is provided, namely a 40 percent evaluation for nonunion with loose motion requiring a brace.

The Veteran underwent a VA joints examination in July 2008, at which time he reported constant pain in his posterior, medial, lateral and anterior knee.  At the time of the examination, the severity of the pain was reported at a level five out of 10.  The Veteran reported that his pain ranged from four to eight out of 10 on a daily basis.  He also reported that his knee was weak, stiff, warm, felt unstable and gave way/fatigued easily, and had lack of endurance due to pain.  The Veteran indicated he could only stand for 40 minutes or walk for 20-25 minutes.  He reported the use of a cane, but did not use any brace.  Current treatment included Lortab (Hydrocodone 5mg/Acetaminophen 500mg), two tablets twice daily and over-the-counter Aleve, two tablets every other day for pain.  The medications gave fair relief, dropping his pain level from nine to five.  In addition to using a cane, the Veteran also used a walker and occasionally used a motorized scooter at the store.  The Veteran reported flare-ups three times a week, severity nine to 10, lasting one to two days.  He noted additional limitation of motion and function during flare-up and that he had difficulty walking at that time.  

Physical examination at the time of the July 2008 VA examination revealed that the Veteran was using a cane, was morbidly obese, and that he walked with an antalgic limp.  At the time of exam he had pain, increased pain on motion, and between 90-110 degrees of active/passive motion.  Active and passive motion was equal.  On attempted multiple repetitions, he had additional loss of joint motion and function and lack of endurance, primarily due to pain, but also due to weakness and fatigue.  There was no incoordination.  The examiner noted effusion and that the left knee circumference measured 59 centimeters, with the dominant right being 56.5 centimeters.  There were two major surgical scars and four small arthroscopic scars.  The first was medial, linear, hypopigmented, and measured 10 centimeters by 1 centimeter.  The second was anterior, linear, hypopigmented, and measured 22.5 centimeters by 5 millimeters.  The anterior arthroscopic scars were approximately 1 centimeter in length.  These scars all appeared superficial, stable, smooth, and flat without keloid, tenderness, adherence, inflammation or induration.  The scars did not affect motion or function.  The examiner noted tenderness over the patella, medial and lateral joints.  There was also weakness noted on repetitive motions against resistance.  There was no edema, instability, redness, heat, abnormal movement or guarding.  The Veteran had some difficulty squatting, sitting and getting out of a chair, and was noted to use his upper body strength to assist.  There were no calluses on his feet, no skin breakdown, and no unusual shoe wear.  Leg length on the right was 89 centimeters and 88 centimeters on the left.  He had a great deal of pain on examination and on motion.

On range of motion testing at the time of the July 2008 VA examination, the Veteran's left knee had zero to 110 degrees of flexion and zero degrees of extension.  Stability testing of the medial and lateral collateral and posterior and anterior cruciate ligaments was normal.  An x-ray of the left knee compared to a June 2004 study showed unchanged prosthetic implants and unchanged hypertrophic changes at the patellar margins.  The Veteran was diagnosed with left knee degenerative osteoarthritis, status post arthroplasty, total knee replacement.  The examiner noted that there were moderate effects on function and daily activities.

The Veteran underwent a VA general medical examination in December 2008, at which time his claims folders were reviewed.  In pertinent part, the examiner reported that the Veteran was 304 pounds, morbidly obese, that his gait was antalgic, and that he walked with a cane and limp.  Physical examination revealed deep tendon reflexes were symmetrical and strength was 4/5 with flexion and extension of the left knee.  The diagnosis was status post left knee replacement secondary to degenerative joint disease.

VA treatment records reveal a substantial amount of treatment related to the right knee, but not as frequent treatment for the left.  Although seen in February 2006 with complaint of right knee pain, a VA history and physical note documented that the Veteran's left knee had full extension and flexion greater than 90 degrees.  His surgical scars were well-healed.  
The Veteran was seen in July 2009 with complaint that his symptoms of arthritis were worse in the morning and that his pain had been worse due to humidity.  He stated he rarely used his pain medications.  Physical examination revealed decreased range of motion of the bilateral knee.  The assessment was knee arthralgia.  The Veteran was encouraged to take his medications and it was noted that the pain would not go away on its own and would most likely not improve.  See primary care nurse practitioner note.  

A November 2009 VA treatment record noted that the Veteran had knee pain and subluxation of the bilateral knee.  An orthopedic consult was placed.  A December 2009 orthopedic surgery consult note reveals that the Veteran was seen with complaint of bilateral knee problems, left worse than right.  He heard crunching type noises or sensation in both knees, which had been going on for two to three months.  The Veteran denied any particular injury and did not believe either knee had been swelling.  X-ray of the left knee taken in September 2009 showed that the femoral and tibial components, as well as the bone surrounding them, were in good condition.  The examiner noted that the Veteran was "quite a bit overweight."  On examination, well-healed arthroplasty scars on both knees were noted.  There was no evidence of any infection.  Neither knee joint had any effusion, but his legs were quite large due to his overweight condition.  The Veteran had good, full extension on both knees and could maintain that against fairly good resistance.  There was some mild patellofemoral area crepitation during his motion.  Palpation of the patella caused only mild discomfort.  The examiner reported that judging from the x-rays, the Veteran had patellofemoral arthrosis causing his present symptoms.  The only way to benefit would be further surgery with patellar arthroplasty.  The Veteran discussed it with the examiner and indicated he did not believe he wanted the surgery.  It was noted that no other particular suggestions for helping the situation that existed.  The Veteran was to return as needed.  

An August 2011 VA primary care nurse practitioner note reported warmth and tenderness to palpation on the medial anterior to the left inner knee.  

The Veteran was seen for an initial VA physical therapy consult in November 2011 due to problems with dizziness.  In pertinent part, active range of motion testing of the left lower extremity was within full limits (WFL) and strength testing of the left lower extremity was 5/5.  It was also noted that the Veteran was independent in transfers using a cane, was independent in ambulation using a forearm crutch, and was independent with stairs using a forearm crutch and the railing.  

The Veteran was seen by VA in July 2012 with chief complaint of arthritis all over that was just out of control.  He reported his pain was getting to him and it affected his overall well-being.  He also had difficulty sleeping due to the pain in his back, shoulders, and knees.  He felt it affected his mood and he admitted his temper was short.  In pertinent part, physical examination revealed that the Veteran's gait was very slow to get up, that he used a crutch cane for ambulation, and that his gait had a limp.  There was palpable tenderness to both knees, but more to the left.  The assessment was chronic pain, and the examiner noted that his pain was to the point now that it affected his overall well-being and his ability to participate in activities that he wanted to do.  It was also noted that after a long discussion and some hesitation on his part, the Veteran agreed to a one month trial of a long acting narcotic twice a day.  

In a July 2012 letter, an advanced practice registered nurse (APRN) at the VA reported that the Veteran suffered from severe knee pain which was service connected through the VA at 30 percent.  She indicated that his knee pain had gradually gotten worse over time and because of this, the Veteran's ability to perform his regular activities had decreased due to the pain.  It was her opinion that it is at least as likely as not that the Veteran's left knee disability results in severe painful motion or weakness in the affected extremity.  See letter from K.A.R.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in August 2013, pursuant to the Board's July 2011 remand.  His claims folders were reviewed and the diagnosis was left knee osteoarthritis.  The Veteran reported that since his last VA examination in 2008, he had had physical therapy on his left knee but no other medical follow up.  He indicated that he continued to have left knee pain and discomfort and that his knee would give out on him.  The Veteran stated that his left knee would throb during the night and would keep him awake on occasion.  He also noted that he had pain medication that he took for his knee pain and discomfort.  The Veteran denied flare-ups that impacted the function of his knee.  Muscle strength testing revealed active movement against some resistance (4/5) with left knee flexion and extension.  The examiner was unable to test joint stability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the left knee total knee replacement and indicated that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion and also noted that the Veteran reported his patella will "slide off to the side."  The examiner also noted that the Veteran had undergone left knee arthroscopy with lateral release and debridement and that he had residual signs and/or symptoms due to this surgery in the form of left "leg giving out, pain."  The examiner also noted that the Veteran had scars related to his left knee surgery but that none were painful and/or unstable and that the total area of all related scars was not greater than 39 square centimeters.  The Veteran was noted to use crutches and a walker on occasion and a cane constantly.  There was no remaining effective function of the extremities.  Imaging studies documented left knee degenerative or traumatic arthritis, but no patellar subluxation or any other significant findings.  The actual x-ray of the left knee is included and contains an impression of left total knee arthroplasty in place with no prosthesis loosening and no significant interval change since the prior study.  

The August 2013 VA examiner reported that she was unable to complete an adequate bilateral knee examination due to the Veteran's morbid obesity.  It was noted that the Veteran had very large legs that were too heavy to lift off the table to complete an adequate knee examination.  This also prevented the Veteran from being able to flex either leg to more than 90 degrees and fully extend to 20 degrees of extension.  The Veteran was unable to lay flat on the examination table due to his morbid obesity, which caused him discomfort in laying flat.  The Veteran also had difficulty getting on and off the examination table and ambulated with a cane.  His morbid obesity was noted to contribute to his bilateral knee problems due to the added weight on his joints.  The examiner again noted that the Veteran denied flare-ups, but reported that his pain was constant.  The examiner indicated that no other commentary or opinion was warranted regarding functional limitations or additional range of motion loss/mobility from a flare-up/repetitive use since that is inherently subjective.  Based on her clinical judgment, it was not feasible to determine the degree of range of motion limitation during a potential future flare-up/repetitive use.  She noted that the Veteran clearly had decreased range of motion and that it would be difficult to determine if this was related to his left knee condition or his morbid obesity.  Range of motion was noted to be equal in the bilateral knee and it was again noted the Veteran was unable to complete three sets due to his inability to lay flat due to his morbid obesity.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent as of December 1, 2004, under Diagnostic Code 5055 for degenerative osteoarthritis of the left knee, status post arthroplasty.  As an initial matter, a higher rating is not warranted under Diagnostic Codes 5256 or 5262 as there is no evidence that the Veteran has left knee ankylosis or any impairment of the left tibia and fibula.  See VA treatment records; VA examination reports; imaging reports.  In addition, a higher rating is not warranted under Diagnostic Code 5261 as there is no evidence that the Veteran had the requisite limitation of extension involving his left knee.  At worst, extension was limited to 20 degrees at the time of the August 2013 DBQ.  Prior to this examination, extension was consistently reported at zero degrees or as full/within full limits.  See e.g., February 2006 VA history and physical note; July 2008 VA examination report; December 2009 VA orthopedic surgery consult note; November 2011 VA physical therapy consult note.  At no time has the Veteran's left knee extension been shown to be limited to 30 degrees or more.

Nor is a rating of 60 percent warranted under Diagnostic Code 5055 in the absence of evidence of chronic residuals consisting of severe painful motion or weakness in the left knee.  The Board acknowledges the Veteran's assertions that he has both severe painful motion and severe weakness of his left knee, assertions made both during treatment and in written statements in support of his claim for increased rating.  It also acknowledges the July 2012 letter from the VA APRN, who provided an opinion that it is at least as likely as not that the Veteran's left knee disability results in severe painful motion or weakness in the affected extremity.  See letter from K.A.R.  The Board affords more probative weight, however, to the objective evidence of record, the preponderance of which does not demonstrate left knee severe painful motion or severe weakness.  Rather, while the Veteran exhibited increased pain on motion and weakness on repetitive motions at the time of the July 2008 VA examination, the pain and weakness were not described as severe, and the VA examiner equated the findings on examination to moderate effects on function and daily activities.  In addition, the Veteran reported in July 2009 that he rarely used his pain medications, see primary care nurse practitioner note, he did not report any pain or weakness at the time of the December 2009 orthopedic surgery consult, and the examiner reported that the Veteran was able to maintain full extension against resistance and that there was only mild discomfort with palpation of the patella; and strength testing of his left lower extremity was normal at the time of the November 2011 physical therapy consult.  Moreover, muscle strength testing during the August 2013 DBQ revealed active movement against some resistance and the VA examiner specifically indicated that the Veteran only had intermediate degrees of residual weakness, pain, or limitation of motion involving his left knee.  

The Board must consider the other diagnostic criteria related to the knees to determine whether an additional separate compensable rating is warranted under these provisions for the Veteran's service-connected degenerative osteoarthritis of the left knee, status post arthroplasty.  These diagnostic codes, however, are simply not applicable to this case as there is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258), removal of the semilunar cartilage (Diagnostic Code 5259), or genu recurvatum (Diagnostic Code 5263).  See VA records; VA examination reports; imaging reports.  Nor is a separate compensable rating warranted under Diagnostic Code 5260, as the Veteran has not exhibited the requisite limitation of flexion in his left knee so as to warrant such a rating.  More specifically, at no time has flexion of the left knee been shown to be limited to 45 degrees or less.  See e.g., February 2006 VA history and physical note; July 2008 VA examination report; November 2011 physical therapy consult; August 2013 DBQ.  

The Board has considered whether an additional separate compensable rating is warranted under Diagnostic Code 5257, which provides the criteria for recurrent subluxation or lateral instability of the knee.  In this regard, the Board acknowledges the Veteran's assertion at the time of the July 2008 VA examination that his left knee gives way and feels unstable.  Stability testing at the time of that examination, however, was normal.  The Board also acknowledges that a November 2009 VA treatment record noted bilateral knee subluxation; the December 2009 orthopedic surgery consult note, however, did not contain objective findings of instability/subluxation.  Lastly, the Board acknowledges the Veteran's report at the time of the August 2013 DBQ that his left knee would give out on him and that the VA examination was unable to test joint stability at that time.  Imaging studies taken in August 2013, however, showed no patellar subluxation.  Given the foregoing, a separate compensable rating under Diagnostic Code 5257 is not warranted.  

Consideration has also been given to whether an increased rating is warranted for degenerative osteoarthritis of the left knee, status post arthroplasty, on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges that the Veteran had additional loss of joint motion and lack of endurance, primarily due to pain, but also due to weakness and fatigue, on multiple attempted repetitions at the time of the July 2008 VA examination.  However, he was able to flex his left knee to 110 degrees and to extend to zero degrees, and the examiner noted only moderate effects on function.  The Board also acknowledges that DeLuca findings could not be adequately reported during the August 2013 DBQ.  The Board finds, however, that the assignment of the 30 percent rating contemplates the functional loss exhibited in the Veteran's left knee.  At worst, the Veteran's left knee flexion has been shown to be limited to 90 degrees (August 2013 DBQ) and extension has been shown to be limited to 20 degrees (August 2013 DBQ).  The range of flexion at the time of the August 2013 DBQ does not warrant the assignment of a compensable rating under the diagnostic criteria for limitation of flexion, and the range of extension at the time of the August 2013 DBQ warrants the currently-assigned 30 percent rating for loss of extension.  As such, a rating in excess of 30 percent is not warranted for the left knee under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca. 

The Board has also considered whether separate, compensable ratings would be warranted for the scars noted on the Veteran's left knee.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994), (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for any of the left knee scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).  This is so because although described as superficial at the time of the July 2008 VA examination, they were stable and did not affect motion or function.  In addition, the scars have also been described as well-healed and have never been noted to exceed 6 square inches (39 square centimeters).  See February 2006 VA history and physical note; December 2009 orthopedic surgery consult note; August 2013 DBQ.  As such, the assignment of a separate, compensable rating for the scars on the Veteran's left knee is not warranted.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected left knee disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned as of December 1, 2004, inadequate at any time during the period on appeal.  The Veteran's service-connected left knee disability is evaluated under the Schedule of Ratings for the Musculoskeletal System, specifically the knee and leg, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's left knee disability is manifested by subjective and objective evidence of pain and limited motion and function.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned as of December 1, 2004.  Ratings in excess of 30 percent are provided for certain manifestations of a knee disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 percent disability rating assigned as of December 1, 2004, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

An initial evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee, status post arthroplasty, from December 1, 2004, is denied.  


REMAND

The claim for entitlement to a TDIU was remanded by the Board in July 2011 in order for the RO to consider whether this case warrants referral to the appropriate official for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  The RO was specifically instructed to consider whether referral to the appropriate official under 38 C.F.R. § 4.16(b) for extraschedular consideration was warranted in readjudicating the TDIU.  No such consideration appears from the record.  See September 2013 supplemental statement of the case.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

As the claim is being remanded for the foregoing reason, additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Eastern Kansas Health Care System, dated since March 2013.  

2.  Consider whether this case warrants referral to the appropriate official for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


